      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 1 of 29




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


Lloyd C. Peeples, III,

                         Plaintiff,
                                       Case No. 4:19-cv-21-MLB
v.

Carolina Container, LLC, and
William Ponder,

                         Defendants.

________________________________/

                          OPINION & ORDER

     This case arises from a botched wire transfer. Defendant Carolina

Container, LLC was supposed to wire $1.71 million to Plaintiff Lloyd C.

Peeples, III under an asset purchase agreement. But it ended up wiring

that money to a crook who hacked into the email account of Plaintiff’s

attorney (Defendant William Ponder) and used that account to send

fraudulent payment instructions to Defendant Carolina. When the crook

vanished with the money, Plaintiff sued Defendants to recover. Each

party now moves for summary judgment. (Dkts. 149; 150; 152.) The

Court grants Plaintiff’s motion in part and denies Defendants’ motions.
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 2 of 29




I.   Background

     In 2016, Defendant Carolina agreed to buy the assets of Plaintiff’s

company—Container Service Corporation (“CSC”)—for $34 million.

(Dkt. 157 ¶¶ 1–3, 7.) An Asset Purchase Agreement governed the deal.

(Id. ¶¶ 1–3.) The Agreement required Defendant Carolina at closing to

wire 95% of the purchase price to “an account designated in writing by

[CSC].”   (Dkt. 150-6 § 2.05(a).)    The Agreement required Defendant

Carolina to pay CSC the remaining 5% (the “Holdback Amount”) about

18 months later. (Id. §§ 2.05(b), 2.10(b).)1

     In January 2017, the parties closed the deal and Defendant

Carolina paid CSC 95% of the purchase price. (Dkt. 157 ¶ 13.) In

December 2017, CSC assigned its right to receive the Holdback Amount

to Plaintiff. (Id. ¶ 22.) Plaintiff’s attorney (Defendant Ponder) sent a

copy of the assignment to Defendant Carolina later that month. (Id.

¶ 23.) Defendant Carolina did not object to the assignment. (Id. ¶ 26.)

     On June 25, 2018, Defendant Ponder emailed Defendant Carolina’s

in-house attorney (Jim Cobery) about the Holdback Amount, which was




1 The Court’s description of the Agreement is an over-simplification. But
it is sufficient for the purposes of this Order.

                                     2
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 3 of 29




due the following month. (Id. ¶ 29.) He explained the Holdback Amount

was now “payable to [Plaintiff] per the Assignment,” and offered to send

another copy of the assignment if necessary. (Id.) He also attached

wiring instructions for payment of the Holdback Amount to an account

in Plaintiff’s name at Bank of New York Mellon.           (Id. ¶¶ 29–30.)

Mr. Cobery forwarded these instructions to Defendant Carolina’s

in-house team. (Id. ¶¶ 31–32.)2

     On June 30, 2018, another attorney for Defendant Carolina

(Andrew Lehrer) responded to Defendant Ponder’s email. (Id. ¶ 34.) He

asked Defendant Ponder to confirm the Holdback Amount was

$1.71 million. (Id.) Defendant Ponder replied that the Holdback Amount

was $1.74 million, not $1.71 million. (Id. ¶ 36.) An hour later, Mr. Lehrer

received an email from Defendant Ponder’s email address instructing

Defendant Carolina to wire the Holdback Amount to “an investment

account” because Bank of New York Mellon was “under review:”




2  Several people who worked on the deal for Defendant Carolina,
including Mr. Cobery, were actually employed by Defendant Carolina’s
affiliates. (See Dkt. 157 ¶¶ 5–6, 16–20.) The Court refers to these
individuals as Defendant Carolina’s personnel because the exact identity
of their affiliate employer is irrelevant to this Order.

                                    3
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 4 of 29




(Id. ¶ 38.)     Mr. Lehrer then received another email from Defendant

Ponder’s email address with more information about the new payment

instructions:




(Id. ¶ 41.) The attached wiring instructions were for an account in the

name of JAE Holding Limited at CTBC Bank Co., Ltd. in Hong Kong:




                                    4
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 5 of 29




(Dkts. 150-32 at 6; 157 ¶ 43.)

     The next day, Mr. Lehrer sent Defendant Ponder an email

explaining why he believed the Holdback Amount was $1.71 million.

(Dkt. 157 ¶ 47.) His email said nothing about the new wire instructions.

(Dkts. 150-34 at 2; 157 ¶ 48.) Mr. Ponder quickly responded that he

agreed $1.71 million was the right amount and that Defendant Carolina

should send the money to “the investment account (JAE Holdings):”




                                    5
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 6 of 29




(Dkt. 150-35 at 2.) Mr. Lehrer forwarded this email—along with the new

payment instructions—to Defendant Carolina’s in-house team and asked

them to complete the wire. (Dkt. 157 ¶ 56.) They did so a few hours later.

(Id. ¶¶ 58, 76.) The wire confirmation identified the “beneficiary” as

JAE Holding Limited in Hong Kong. (Dkts. 150-45 at 5; 157 ¶ 78.)

No one at Defendant Carolina knew whether Plaintiff had any connection

to JAE Holding Limited. No one tried to find out before completing the

wire. And no one did anything more generally to confirm the accuracy or

authenticity of the new wire instructions (beyond noting they were sent

from Defendant Ponder’s email account). (See Dkt 157 ¶¶ 45, 53–55, 59,

64, 74, 129–131, 135, 138–140, 154–157, 163–164.)




                                    6
        Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 7 of 29




        The parties eventually discovered that Mr. Ponder’s email account

had been hacked, that it was the hacker (not Mr. Ponder) who sent the

new wiring instructions to Defendant Carolina, that Plaintiff had no

connection to JAE Holding Limited or the Hong Kong branch of CTBC

Bank, and that the money sent to JAE Holding Limited had vanished.

(See Dkts. 135 at 538; 136 at 119–120; 157 ¶¶ 39, 42, 51, 91–92.) Plaintiff

never received the Holdback Amount. (Dkt. 157 ¶¶ 93, 196.)

        Plaintiff filed this lawsuit in February 2019. His complaint asserts

claims against Defendant Carolina for breach of contract (Counts 1–2)

and breach of the implied covenant of good faith and fair dealing

(Count 3). (Dkt. 46.) It also asserts claims against Defendant Ponder for

negligence (Count 4) and legal malpractice (Count 5). (Id.) Plaintiff

seeks damages of $1.71 million (the Holdback Amount) plus interest and

attorneys’ fees. (Id. at 27; Dkt. 150 ¶ 10.) All three parties have filed

motions for summary judgment.             Plaintiff and Defendant Carolina

cross-move for summary judgment on Counts 1–3.             (Dkts. 149; 150.)

Defendant Ponder moves for summary judgment on Counts 4–5. (Dkt.

152.)




                                      7
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 8 of 29




II.   Legal Standard

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

“it might affect the outcome of the suit under the governing law.” W. Grp.

Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999). A factual

dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. at 1361.

      The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). The nonmoving party then has

the burden of showing that summary judgment is improper by coming

forward with “specific facts” showing a genuine dispute. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Ultimately,

there is no “genuine issue for trial” when “the record taken as a whole

could not lead a rational trier of fact to find for the non-moving party.”

Id. The court must “resolve all reasonable doubts about the facts in favor



                                     8
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 9 of 29




of the non-movant, and draw all justifiable inferences in his or her favor.”

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993). “It is

not the court’s role to weigh conflicting evidence or to make credibility

determinations; the non-movant’s evidence is to be accepted for purposes

of summary judgment.” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739,

742 (11th Cir. 1996).

III. Discussion

     Count 2 claims Defendant Carolina failed to pay Plaintiff the

Holdback Amount in violation of the Agreement’s indemnification clause.

(Dkt. 46 ¶¶ 77–89.) Plaintiff says he is entitled to summary judgment on

this claim because (1) the Agreement required Defendant Carolina to pay

the Holdback Amount to Plaintiff; and (2) Defendant Carolina paid the

Holdback Amount to JAE Holding Limited instead. (Dkts. 150-1 at 16–

18, 27–30; 169 at 6–9.) Defendant Carolina says it is entitled to summary

judgment because it “performed its obligation to wire the Holdback

Amount according to the written instructions it received from

Mr. Ponder’s email account.” (Dkt. 156 at 12; see Dkt. 149-1 at 11–14.)

The Court agrees with Plaintiff.




                                     9
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 10 of 29




     A.    Indemnification Clause

     The Agreement’s indemnification clause says Defendant Carolina

“shall pay and reimburse [Plaintiff] for . . . any and all Losses incurred or

sustained by, or imposed upon, [Plaintiff] based upon, arising out of, with

respect to or by reason of . . . any breach or non-fulfillment of any

covenant, agreement or obligation to be performed by [Defendant

Carolina] pursuant to this Agreement.”            (Dkt. 150-6 § 8.03(b).)

Section 2.10 describes one of the “obligation[s] to be performed by

[Defendant Carolina]” under the Agreement. It says: “The Holdback

Amount . . . shall be paid by [Defendant Carolina] to [CSC] on or promptly

following the date that is eighteen (18) months after the Closing Date.”

(Dkt. 150-6 § 2.10(b). Because CSC assigned its right to receive the

Holdback Amount to Plaintiff, Section 2.10 functionally required

Defendant Carolina to pay the Holdback Amount to Plaintiff. That is so

because “an assignee stands in the shoes of the assignor, with the right

to exercise the rights and remedies possessed by or available to the

assignor.” In re Abeinsa Holding Inc., 2020 WL 6261632, at *3 (D. Del.




                                     10
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 11 of 29




Oct. 23, 2020).3   No one disputes the validity of the assignment or

“Carolina Container’s [resulting] obligation to pay Mr. Peeples” under

the Agreement. (Dkt. 156 at 13; see Dkt. 169 at 6 (“The parties similarly

agree that the [Agreement] and Assignment required Carolina Container

to pay Peeples the Holdback Amount.”).)4




3 See Merck & Co. v. SmithKline Beecham Pharms. Co., 1999 WL 669354,
at *44 (Del. Ch. Aug. 5, 1999) (“Where an assignment is effective, the
assignee stands in the shoes of the assignor and assumes all of his
rights.”); SLMSoft.Com, Inc. v. Cross Country Bank, 2003 WL 1769770,
at *10 n.70 (Del. Super. Ct. Apr. 2, 2003) (same). The Agreement says it
“and any related dispute shall be governed by and construed in
accordance with the Internal Laws of the State of Delaware.” (Dkt. 150-
6 § 10.10(a).) The parties agree Delaware law applies to Count 2. (See
Dkts. 149-1 at 7–8; 150-1 at 16.)
4 The Agreement does say “[n]o Party may assign its rights . . . hereunder

without the prior written consent of the other Parties.” (Dkt. 150-6 §
10.07.) And it is unclear whether Plaintiff’s assignment complied with
that provision. But the Court deems the assignment effective because
(1) Plaintiff sent the assignment to Defendant Carolina several months
before the Holdback Amount was due; (2) Defendant Carolina had no
“problem” with the assignment; (3) Defendant Carolina “did not dispute
or contest the Assignment,” even after Defendant Ponder explained the
Holdback Amount was “payable to [Plaintiff] per the Assignment”; (4) no
one argues the assignment was ineffective; and (5) Defendant Carolina
appears to admit the assignment was effective. (See Dkts. 134 at 130;
135 at 127; 136 at 67; 137 at 69; 157 ¶¶ 15 (Answer), 22–23, 26, 29, 94
(Answer).) Even if the assignment were invalid, Plaintiff—as the sole
shareholder of CSC—still suffered “Losses” as a result of Defendant
Carolina’s failure to pay the Holdback Amount to CSC. (Dkt. 157 ¶ 21.)
So he would still have a claim under the indemnification clause.

                                   11
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 12 of 29




      Defendant Carolina breached that obligation because it paid the

Holdback Amount to JAE Holding Limited, not Plaintiff. Defendant

Carolina may have tried to pay Plaintiff. It may have acted in good faith.

It may have intended to fulfil its obligation under the Agreement. But,

as a general rule, none of that matters. The Agreement says “[t]he

Holdback Amount . . . shall be paid by Buyer to Seller.” Defendant

Carolina did not do that. So, “[u]nder elemental precepts of contract law,”

Defendant Carolina is “liable . . . for breach of contract even if [it] is

without fault.” CITGO Asphalt Ref. Co. v. Frescati Shipping Co., 140

S. Ct. 1081, 1089 (2020). “[A] party’s good faith will not prevent his

failure to perform a duty from amounting to a breach.” Scott v. Clarke,

355 F. Supp. 3d 472, 505 (W.D. Va. 2019) (collecting authorities). That

has been the rule “from time immemorial.”            U.S. Fire Ins. Co. v.

Cavanaugh, 732 F.2d 832, 840 (11th Cir. 1984) (Hill, J. dissenting).

“Contract liability is strict liability.” CITGO, 140 S. Ct. at 1089; see Jones

v. Porter, 438 F. Supp. 3d 101, 104 n.1 (D. Me. 2020) (“[C]ontract law

generally operates on a strict liability system—i.e., if a party breaches,

that party pays damages, regardless of the party’s reason for breach.”);

Bell v. Bd. of Educ. of Albuquerque Pub. Sch., 652 F. Supp. 2d 1211, 1219



                                     12
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 13 of 29




(D.N.M. 2008) (“[C]ontract law is essentially a law of strict liability, with

an accompanying system of remedies that operates without regard to

fault.”).

      Plaintiff also suffered “Losses . . . based upon, arising out of, with

respect to or by reason of” Defendant Carolina’s breach because (1) he

has not received $1.71 million that he would have received three years

ago if the breach had not occurred; (2) he has not received any interest

on that money in the interim; and (3) he has incurred “attorneys’ fees”

and “cost[s]” in order to “enforce[e] [his] right to indemnification.” (Dkt.

150-6, Article I (definition of “Losses”); see also Dkt. 157 ¶ 194.)5

      So, under the literal terms of the Agreement, the outcome is

relatively straightforward here. “The Holdback Amount” was not “paid

by Buyer to Seller” in violation of the Agreement. (Dkt. 150-6 § 2.10(b).)

Plaintiff suffered “Losses” as a result. (Id. § 8.03(b).) Thus, Defendant

Carolina “shall pay and reimburse” Plaintiff for those Losses pursuant to

the indemnification clause. (Id. § 8.03); see Arrow Truck Sales, Inc. v.




5 Under the Agreement, “‘Losses’ means losses, damages, liabilities,
deficiencies, Actions, judgments, interest, awards, penalties, fines, costs
or expenses of whatever kind, including reasonable attorneys’ fees and
the cost of enforcing any right to indemnification.” (Dkt. 150-6, Article I.)

                                     13
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 14 of 29




Top Quality Truck & Equip., Inc., 2015 WL 4936272, at *5 (M.D. Fla.

Aug. 18, 2015) (“[buyer] breached contract for the Trucks because . . . [it]

never provided payment for the Trucks to [the seller]”; instead, it sent

payment to someone else based on fraudulent wire instructions from the

seller’s hacked email account).6

     B.    Defendant Carolina’s Arguments

     Defendant Carolina claims it “did exactly what it was required to

do under the agreement.” (Dkt. 149-1 at 2.) It offers two arguments in

support of that claim. Both are essentially textual arguments. (See Dkt.

149-1 at 2 (“express terms of the [Agreement]” are dispositive), 15

(“[T]here is no reason for the Court to look outside the four corners of the

agreement.”).) Neither is persuasive.


6  The indemnification clause requires Plaintiff to give Defendant
Carolina “reasonably prompt written notice” of any claim. (Dkt. 150-6 §
8.05(c).) But failure to comply with that requirement does not bar the
claim “except and only to the extent that [Defendant Carolina] forfeits
rights or defenses by reason of such failure.” (Id.) It is unclear whether
Plaintiff complied with the notice requirement here but, even if he did
not, there is no evidence—and no one argues—that this caused
Defendant Carolina to forfeit any rights or defenses. See Brace Indus.
Contracting, Inc. v. Peterson Enters., Inc., 2016 WL 6426398, at *10 (Del.
Ch. Oct. 31, 2016) (“Plaintiffs’ indemnification claim is not barred
procedurally” because, “[e]ven assuming that the Plaintiffs failed to give
prompt written notice . . . , the Defendants here have not forfeited any
rights or defenses by reason of that failure”).

                                    14
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 15 of 29




           1.   Section 2.05

     Defendant Carolina first claims it complied with the Agreement

because Section 2.05 allowed it to wire the Holdback Amount to

“an account designated in writing by Seller to Buyer,” even if that

account had no connection to the Seller. (Dkt. 150-6 § 2.05(a); see Dkts.

149-1 at 12–13; 156 at 13; 157 ¶ 11 (Answer).) But Section 2.05 does not

govern payment of the Holdback Amount. It governs payment of “[t]he

Purchase Price Cash Amount less the Holdback Amount”—that is,

payment of everything but the Holdback Amount. (Dkt. 150-6 § 2.05(a)

(emphasis added)).

     Indeed, Section 2.05 is clear that “the ‘Holdback Amount’[] shall be

withheld by Buyer and shall be held and distributed in accordance with

the terms of Section 2.10.” (Id.). And Section 2.10 simply says “[t]he

Holdback Amount . . . shall be paid by Buyer to Seller” 18 months after

closing. It says nothing about how that payment should be made. It does

not require a wire as opposed to some other payment method. And it does

not include the language from Section 2.05(a) requiring payment to

“an account designated in writing by Seller to Buyer.” If the parties

wanted these requirements to govern the Holdback Amount, they knew



                                   15
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 16 of 29




how to say so. See Norton v. K-Sea Transp. Partners L.P., 67 A.3d 354,

364 (Del. 2013) (declining to read an affirmative obligation into a

contractual provision because, given the content of another provision,

“the . . . drafters knew how to impose an affirmative obligation when they

so intended”); RCM LS II, LLC v. Lincoln Circle Assocs., LLC, 2014 WL

3706618, at *8 (Del. Ch. July 28, 2014) (“The fact that the parties knew

how to refer to [a concept] when they wanted to implies that” different

language refers to a different concept). Because they did not, the Court

cannot rewrite the Agreement to do it for them. See Conner v. Phoenix

Steel Corp., 249 A.2d 866, 868 (Del. 1969) (“[A] court may not, in the guise

of construing a contract, in effect rewrite it to supply an omission in its

provisions.”).

      The upshot is that Defendant Carolina’s first argument fails.

Section 2.05 requires a specific payment method for the Purchase Price

Cash Amount, whereas Section 2.10 leaves the payment method for the

Holdback Amount to the discretion of the parties.          The only thing

Section 2.10 requires is that Defendant Carolina pay Plaintiff the

Holdback Amount.       Defendant Carolina violated that requirement

because it paid JAE Holding Limited instead, albeit unknowingly.



                                    16
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 17 of 29




             2.     Section 10.02

     Defendant Carolina next claims that, “[u]nder Section 10.02 of the

[Agreement], [it] was entitled to rely on written communications received

from Mr. Ponder’s Hotmail account.” (Dkt. 149-1 at 13.) The Court again

disagrees.

     Section 10.02 is a notice provision. It tells the parties where to

address their communications with one another if they want those

communications to count under the Agreement. It says communications

intended for Plaintiff must be sent to (1) Plaintiff’s Alabama address or

Gmail account and (2) Defendant Ponder’s Georgia address or Hotmail

account. (Dkt. 150-6 § 10.02.) Defendant Carolina points out that the

Hotmail account listed for Defendant Ponder is the same email account

from which the fraudulent wire instructions were sent. It follows, says

Defendant Carolina, that “it was contractually entitled to rely upon those

instructions without further inquiry.” (Dkt. 156 at 13.)

     But Section 10.02 cannot bear the weight of Defendant Carolina’s

argument.         The provision simply identifies the addresses that

“communications must be sent to”; it says nothing about the addresses

those communications must be sent from. (Dkt. 150-6 § 10.02 (emphasis



                                    17
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 18 of 29




added).) In other words, Section 10.02 identifies the requisite address of

the recipient, not the sender. As a textual matter, Defendant Carolina

cannot use a clause about the proper recipient to excuse its reliance on

an improper sender.

     Second, to the extent Section 10.02 does control whether the

hacker’s emails are operative under the Agreement, it suggests those

emails were invalid rather than valid.           Section 10.02 requires

communications intended for Defendant Carolina to be sent to Mr.

Cobery and Ronald T. Sessions (Defendant Carolina’s President). (Id.;

Dkt. 157 ¶ 90.) There is no evidence the hacker sent his fraudulent wire

instructions to Mr. Sessions. So, under Section 10.02, those instructions

are not “deemed to have been given.” (Dkt. 150-6 § 10.02.)

     Finally, even if the hacker’s emails did count as valid

communications under Section 10.02, Defendant Carolina has not shown

they override Defendant Carolina’s explicit and material obligation

under the Agreement to pay Plaintiff the Holdback Amount.               The

Agreement is clear that Defendant Carolina must pay Plaintiff. But the

hacker’s emails asked Defendant Carolina to pay someone else. Faced

with these conflicting instructions about a material obligation,



                                   18
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 19 of 29




Defendant Carolina was required to follow the Agreement. That is so

because the Agreement “may be amended, modified or supplemented only

by an agreement in writing signed by each Party.” (Id. § 10.09.) And any

waiver of the Agreement’s terms must be “explicitly set forth in writing

and signed by the Party so waiving.” (Id.) The hacker’s emails complied

with neither requirement.

     Of course, “contract provisions deeming oral modifications

unenforceable can be waived orally or by a course of conduct just like any

other contractual provision.” Symbiont.io, Inc. v. Ipreo Holdings, LLC,

2021 WL 3575709, at *52 (Del. Ch. Aug. 13, 2021).              So, too, can

“provision[s] requiring written waiver.” Eureka VIII LLC v. Niagara

Falls Holdings LLC, 899 A.2d 95, 110 n.26 (Del. Ch. 2006). But “oral

waivers of written contracts are not favored.” Symbiont.io, 2021 WL

3575709, at *52. And Defendant Carolina has not even argued—much

less shown—a waiver occurred here. Quite the opposite. (See Dkt. 149-

1 at 15 (“[T]here is no reason for the Court to look outside the four corners




                                     19
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 20 of 29




of the agreement.”).) So, on the record here, the Court cannot say Section

10.02 cures Defendant Carolina’s noncompliance with Section 2.10.7

           3.    Other Arguments

     The Court recognizes there is a “dearth of authority” on which party

bears the loss “when wired funds have been fraudulently diverted by a

hacker.” Beau Townsend Ford Lincoln, Inc. v. Don Hinds Ford, Inc., 759

F. App’x 348, 359 (6th Cir. 2018); Jetcrete N. Am. LP v. Austin Truck &

Equip., Ltd., 484 F. Supp. 3d 915, 919 (D. Nev. 2020); see Arrow, 2015

WL 4936272, at *5 (“unable to find a factually similar case”). That leaves

space for creative lawyering and a host of potential theories or conceptual

frameworks for resolving Plaintiff’s claims. But the Court declines to

“distill every potential argument that could be made based upon the

materials before it on summary judgment.” Resol. Tr. Corp. v. Dunmar


7 “[T]he standards for proving waiver under Delaware law are quite
exacting.” Seidensticker v. Gasparilla Inn, Inc., 2007 WL 1930428, at *6
(Del. Ch. June 19, 2007). “A party claiming waiver must show that:
(1) there is a requirement or condition to be waived; (2) the waiving party
knows of the requirement or condition; and (3) the waiving party
intended to waive that requirement or condition.” Weyerhaeuser Co. v.
Domtar Corp., 204 F. Supp. 3d 731, 740 (D. Del. 2016). “Waiver must be
proven with clear and convincing evidence.” Id. An “oral waiver must be
of such specificity and directness that there is no doubt regarding the
parties’ intention to change the formally solemnized written contract.”
Symbiont.io, 2021 WL 3575709, at *52.

                                    20
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 21 of 29




Corp., 43 F.3d 587, 599 (11th Cir. 1995). That is not the Court’s job.

“[C]ourts do not sit as self-directed boards of legal inquiry and research,

but essentially as arbiters of legal questions presented and argued by the

parties before them.” Makita U.S.A., Inc. v. Factory Direct Distributors

LLC, 2014 WL 12605510, at *1 (S.D. Fla. Aug. 6, 2014) (quoting Carducci

v. Regan, 714 F.2d 171, 177 (D.C. Cir. 1983)). That means “the onus is

upon the parties to formulate arguments.” Resol. Tr. Corp., 43 F.3d at

599. Defendant Carolina has made only two arguments here. The Court

has addressed them.      There may be others out there, some quite

significant. But the Court will not explore them uninvited. Plaintiff has

shown Defendant Carolina breached the Agreement. And Defendant

Carolina’s limited arguments to the contrary are unavailing. So the

Court grants Plaintiff’s motion for summary judgment on Count 2.

     C.    The Imposter Rule

     The Court need not go further.        But a quick word about the

“imposter rule” is in order because the parties briefed the issue

extensively. “Under the imposter rule, the party who was in the best

position to prevent the forgery by exercising reasonable care suffers the

loss.” Arrow, 2015 WL 4936272, at *5; see Jetcrete, 484 F. Supp. 3d at



                                    21
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 22 of 29




919   (same);   see   also   Beau   Townsend,   759    F.   App’x   at   357

(“[L]osses attributable to fraud should be borne by the party in the best

position to prevent the fraud.”). No one insists this rule controls here.

Defendant Carolina is adamant it does not. (See Dkts. 149-1 at 14–17;

156 at 13–17.) And Plaintiff says it offers “a helpful framework” but “is

not necessary” to resolve his claims. (Dkt. 159 at 16; see Dkt. 169 at 9–

10.) So the Court declines to apply the rule.

      But even if the parties had asked the Court to apply the rule, the

Court is not sure it would have done so. No Delaware court has ever

invoked a freestanding imposter rule. And only a handful of other courts

have done so.8 Notably, those courts essentially created the rule by

borrowing—and sometimes synthesizing—principles from elsewhere.

See, e.g., Beau Townsend, 759 F. App’x at 353–59 (combining Article 3 of

the Uniform Commercial Code with the doctrine of mutual mistake while

flirting with an agency theory); Bile v. RREMC, LLC, 2016 WL 4487864,

at *10 (E.D. Va. Aug. 24, 2016) (“aggregat[ing]” the “common law

contracts approach and the Article 3 approach” by “nesting Article 3


8 In recent times, anyway. Plaintiff cites three cases from 1932–1954
that “employ[ed] a similar test.” (Dkt. 150-1 at 19 n.4.) But none of those
cases are from Delaware. And all of them are more than 60 years old.

                                     22
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 23 of 29




principles within Restatement § 237”). That approach is in tension with

the concept of judicial restraint. See Marshall v. State Farm Fire & Cas.

Co., 2013 WL 3003969, at *3 (Del. Super. Ct. June 13, 2013) (“Principles

of judicial restraint mandate that this Court refrain from promulgating

entirely new law, whenever possible.”). It is especially so here because

the principles from which the imposter rule has been fashioned are

inapplicable on their face.

     Take Article 3 of the Uniform Commercial Code, for example.

Courts applying the imposter rule almost always rely on this provision.

But “Article 3 by its terms governs only negotiable instruments, not

contract disputes or wire transfers.” Bile, 2016 WL 4487864, at *7; see

U.C.C. § 3-102(a) (‘This Article applies to negotiable instruments. It does

not apply to money [or] to payment orders.”). And a “hacked email

transmitting a fraudulent [payment instruction] is not a negotiable

instrument or even the transmittal of a negotiable instrument.” 2 Hail,

Inc. v. Beaver Builders, LLC, 2017 Colo. Dist. LEXIS 1294, *4 (Colo. D.

Ct., Nov. 29, 2017). So Article 3 simply does not apply here. The Court

cannot “combine the common law of contracts with the statutory law

governing negotiable instruments” without straying into the realm of



                                    23
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 24 of 29




judicial law-making. Id. And, that sort of venture is inappropriate,

particularly in a diversity case. See Booker v. Peterson Cos., 412 F. App’x

615, 617 (4th Cir. 2011) (“The function of federal courts sitting in

diversity . . . is to ascertain and apply the law of a State as it exists and

not to create or expand that State’s public policy.”).9

     The doctrine of mutual mistake is another example. At least one

court has relied on that doctrine as codified in the Restatement of

Contracts. See Beau Townsend, 759 F. App’x at 353–55. But mutual

mistake applies only if both parties make a mistake “at the time a

contract was made as to a basic assumption on which the contract was

made.” Restatement (Second) of Contracts § 152(1) (1981) (emphasis

added). Where, as here, the parties develop a mistaken impression about

something after they sign the contract, the Restatement’s rule seems

inapplicable on its face. See Duncan v. STTCPL, LLC, 2020 WL 829374,

at *8 (Del. Super. Ct. Feb. 19, 2020) (“The mutual mistake must exist at

the time of contract formation.”).


9 Notably, “[w]ire transfers are explicitly governed by Article 4 of the
U.C.C, not Article 3’s rules for negotiable instruments.” Bile, 2016 WL
4487864, at *7 n.17. It would be odd to borrow a provision that explicitly
does not apply where that provision is part of a larger code containing
other provisions that do apply.

                                     24
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 25 of 29




     Another reason to hesitate before applying the imposter rule here

is the sophistication of the parties and the Agreement. The Agreement

is more than 60 pages in length.         It is a detailed, fully integrated

document. It was negotiated by capable parties with the aid of counsel.

And it says nothing whatsoever about the imposter rule (or anything like

it). Instead, it says unambiguously that “[t]he Holdback Amount . . . shall

be paid by Buyer to Seller.” There are no caveats or qualifications.

Defendant Carolina was “of course free to contract for such limitations.”

CITGO, 140 S. Ct. at 1089–90. After all, any “obligor who wishes to avoid

strict liability for [a] breach may limit his obligation by agreement.” Id.

at 1089–90.    But Defendant Carolina did not do that here.             And

“[s]ophisticated parties are bound by the unambiguous language of the

contracts they sign.” Progressive Int’l Corp. v. E.I. Du Pont de Nemours

& Co., 2002 WL 1558382, at *1 (Del. Ch. July 9, 2002).

     Moreover, even if the imposter rule did apply, it would not change

the outcome here. Defendant Carolina was “the party in the best position

to prevent the fraud.”    Beau Townsend, 759 F. App’x at 357.           No

reasonable jury could conclude otherwise based on the undisputed

evidence in the record. Under one version of the imposter rule, that



                                    25
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 26 of 29




means Defendant Carolina bears 100% of the loss resulting from the

fraud—even if Defendant Ponder could also have done more to prevent

it. See Jetcrete, 484 F. Supp. 3d at 920 (requiring buyer to bear 100% of

the loss because it “was in the best position to prevent the loss by taking

the reasonable precaution of verifying the wiring instructions by

phone”—“[e]ven if [seller] failed to use reasonable care” to prevent the

fraudulent wiring instructions from being sent).

     Under another version of the rule, Defendant Carolina would still

be liable for breach of contract under Count 2 and summary judgment

would still be appropriate here. The only difference is that Defendant

Carolina might be on the hook for less money because a factfinder must

“apportion the loss according to [the parties’] comparative fault.” Beau

Townsend, 759 F. App’x at 357.           But, even under this approach,

Defendant Carolina would still shoulder the vast majority of the loss

because it undoubtedly shoulders the vast majority of the blame for that

loss. It may even shoulder all the blame, which would make it liable for

the full amount notwithstanding any apportionment. See, e.g., Arrow,

2015 WL 4936272, at *6 (“[Buyer] should have exercised reasonable care

after receiving conflicting e-mails containing conflicting wire instructions



                                    26
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 27 of 29




by calling [seller] to confirm or verify the correct wire instructions prior

to sending the $570,000.       As such, [buyer] should suffer the loss

associated with the fraud.”); Parmer v. United Bank, Inc., 2020 WL

7232025, at *6 (W. Va. Dec. 7, 2020) (“[H]ad Ms. Parmer or her counsel

exercised reasonable care and verified the wire transfer instructions her

counsel received, the loss could have been averted. . . . Ms. Parmer must

bear this loss.”).

      D.    Conclusion

      Defendant Carolina agreed to pay Plaintiff the Holdback Amount.

It did not do that. Plaintiff suffered Losses as a result. Those Losses

include $1.71 million, interest, and reasonable attorneys’ fees.         The

Agreement’s indemnification clause requires Defendant Carolina to

“pay and reimburse” Plaintiff for those Losses. Defendant Carolina has

not shown it should be excused from that requirement. So the Court

grants Plaintiff’s motion for summary judgment on Count 2. The Court

denies as moot the parties’ motions for summary judgment on the other

counts (Counts 1 and 3–5) because, as Plaintiff acknowledges, those

claims present alternative theories of recovering the same damages. (See

Dkts. 150-1 at 30 n.8 (“If summary judgment is granted as to Count 1



                                    27
     Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 28 of 29




and/or Count 2, Count 3 is moot.”); 159 at 7–8 (“the result is the same”

under Counts 1 and 2 so it does not matter which count is successful);

184 at 1 (“[T]he Court would not be required to adjudicate Plaintiff’s

claims against Defendant Ponder if it grants Plaintiff’s motion for

summary judgment against Defendant Carolina.”).)

     The parties have not submitted evidence or argument about the

amount of interest and attorneys’ fees to which Plaintiff is entitled. So

the Court cannot determine Plaintiff’s final monetary award on the

current record. The Court orders Plaintiff and Defendant Carolina to

meet and confer in a good faith effort to resolve the total amount to which

Plaintiff is entitled from Defendant Carolina under Count 2 (or, at the

very worst, to narrow the issues in dispute). At least some of the parties’

discussions should be in person. If the parties are unable to reach a

resolution, Plaintiff shall file, no later than November 1, 2021, evidence

and argument about the total amount of Losses he is entitled to recover

from Defendant Carolina under Count 2. Defendant Carolina shall file

its response no later than November 15, 2021. Plaintiff shall file a reply

no later than December 6, 2021. The parties should indicate whether




                                    28
      Case 4:19-cv-00021-MLB Document 186 Filed 09/16/21 Page 29 of 29




they believe a hearing is required as a matter of law and, if it is not,

whether they want a hearing anyway.

IV.   Conclusion

      Plaintiff’s Motion for Partial Summary Judgment (Dkt. 150) is

GRANTED as to Count 2.           It is otherwise DENIED AS MOOT.

Defendant Carolina’s Motion for Summary Judgment (Dkt. 149) is

DENIED as to Count 2. It is otherwise DENIED AS MOOT. Defendant

Ponder’s Motion for Summary Judgment (Dkt. 152) is DENIED AS

MOOT.      Defendant Ponder’s Motion to Amend (Dkt. 176) is also

DENIED AS MOOT.

      SO ORDERED this 16th day of September, 2021.



                                           (1
                                           1
                                         MICH"K E L L. B R O W N




                                    29
